—In nineteen consolidated tax certiorari proceedings pursuant to Real Property Tax Law article 7 to review real property tax assessments on the petitioner’s property, the petitioner appeals from an order of the Supreme Court, Orange County (Palella, J.), dated October 8, 1998, which granted the respondents’ motion to compel arbitration and stayed all proceedings.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly concluded that the unambiguous language of the arbitration clause in the parties’ “payments in lieu of taxes” agreement (see generally, Matter of EFCO Prods. v Cullen, 161 AD2d 44) constituted an effective and enforceable contract demonstrating the parties’ agreement to resolve their real property tax assessment disputes through arbitration (see, Baker v Cole-Layer-Trumble Co., 42 AD2d 581). Furthermore, the court properly determined that the respondents did not waive their right to proceed to arbitration based on the parties’ correspondence and course of conduct.
The appellant’s remaining contentions are without merit. Ritter, J. P., S. Miller, McGinity and Feuerstein, JJ., concur.